MEMORANDUM ***
David Obdulio Madrid-Rivera, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ decision affirming the immigration judge’s (“IJ”) decision denying his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence factual determinations concerning the petitioners’ eligibility for asylum, and must uphold them unless the evidence compels a contrary result. INS v. Elias-Zacarias, 502 U.S. 478, 481 & n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
The record does not compel a finding that the treatment Madrid-Rivera received rises to the level of persecution. See Prasad v. INS, 47 F.3d 336, 339 (9th Cir.1995). Therefore, Madrid-Rivera failed to provide evidence to establish either past persecution or a well-founded fear of persecution. See id. at 340. Accordingly, substantial evidence supports the IJ’s conclusion that Madrid-Rivera did not establish eligibility for asylum, see id., or withholding of removal, see Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir. 2000).
Madrid-Rivera’s contention that the IJ erred by not analyzing his case under Matter of Chen, 20 J & N (BIA 1989), lacks *719merit because Madrid-Rivera failed to establish past persecution, which is required under Matter of Chen.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.